DISSENTING OPINION BY
President Judge PELLEGRINI.
Because the Board found good cause for Claimant’s last absence, and Claimant would not have been terminated but for that final absence, I respectfully dissent from the majority and would affirm the Board.
Claimant would never receive an award for being a punctual employee. In fact, Claimant had been terminated on December 28, 2007, as a result of absenteeism and tardiness, but Employer rehired him on January 25, 2008, on the condition that he sign an Employment Agreement acknowledging his attendance problems. Claimant requested time off from March 14, 2011, through March 21, 2011, because he was getting married in Mexico, and Employer approved the request. Prior to Claimant’s request for time off, Employer had warned Claimant about his tardy arrivals and excessive absences from work. On March 21, 2011, Claimant’s return flight from Mexico was overbooked and he was changed to another flight that departed on March 22, 2011. On the same day, Claimant informed Employer that he could not return to work on March 22, 2011. On March 23, 2011, Claimant reported to work and was suspended at that time pending Employer’s review of the situation. Claimant was ultimately terminated on March 26, 2011.
Claimant sought unemployment benefits which were granted. The Board awarded benefits because Claimant presented a justifiable reason for not returning to work on the date scheduled. The majority reverses, even though the last absence was justified, because Claimant’s overall excessive absenteeism constitutes willful misconduct. While there is no doubt that *195Claimant was chronically late, I dissent because the precipitating event that caused his termination was that he did not report to work on the day scheduled after his honeymoon.
There is no doubt that habitual tardiness is adequate ground for a finding of willful misconduct. “Such behavior is inimical to an employer’s interest.” Fritz v. Unemployment Compensation Board of Review, 66 Pa.Cmwlth. 492, 446 A.2d 330, 333 (1982) (citations omitted). See also Bowers v. Unemployment Compensation Board of Review, 38 Pa.Cmwlth. 171, 392 A.2d 890 (1978) (claimant’s tardiness on 12 occasions within period of four months was sufficient for finding of willful misconduct); Dotson v. Unemployment Compensation Board of Review, 57 Pa.Cmwlth. 248, 425 A.2d 1219, 1220 (1981) (benefits denied where court rejected claimant’s contention that he was late 27 times and absent seven times during two-year period due to illness); Unemployment Compensation Board of Review v. Glenn, 23 Pa.Cmwlth. 240, 350 A.2d 890, 892 (1976) (benefits denied where court rejected claimant’s contention that his chronic lateness was due to illness).
In each of those cases, the employer at some point decided that an employee had crossed the line from being absent or late to chronically being absent or late. However, none of those cases involve, as here, an employee who proved his final absence was justified. In other words, the employees in those cases were unable to demonstrate that they did not cross the line from being absent or late to being chronically absent or late because their final absences were not justified. Even where you have a hard and fast rule as to what constitutes excessive absenteeism, the final absence is what determines whether an employee crosses the line from “regular” to “excessive” absenteeism.
Where an employee is discharged as a result of a final absence, even where an employer proves a pattern of excessive absenteeism as the reason for the employee’s discharge, the employee will nevertheless be eligible for benefits if he or she can show good cause for the final absence. The reason behind that holding is that without the final absence, the employee would not have otherwise been terminated.
For example, in Runkle v. Unemployment Compensation Board of Review, 104 Pa.Cmwlth. 275, 521 A.2d 530, 531 (1987), although the claimant had previously been warned and suspended for excessive absenteeism, the referee specifically based his finding of willful misconduct on claimant’s last one-week period of absenteeism. Concluding that there was not substantial evidence to support a finding that claimant was not ill on those particular days, we reversed the Board and granted benefits. Similarly, in Adept Corporation v. Unemployment Compensation Board of Review, 62 Pa.Cmwlth. 566, 437 A.2d 109 (1981), the claimant had a history of absenteeism and was eventually placed on probation, but was ultimately discharged for one particular absence resulting from automobile problems. We held that “[i]f a claimant is absent because of transportation problems beyond his control and properly reports his necessary absence, he may not be found to have engaged in willful misconduct and unemployment benefits may not be denied on that ground.” Id. at 111.
The majority attempts to distinguish Runlcle and Adept Corporation from the instant matter on the basis that the claimants in those cases provided justification for not only their final absence but also many of their earlier absences, while here, Claimant appears to have demonstrated good cause for only three of his prior 19 absences. However, regardless of how many of their previous absences were jus-*196tifíed or not, the fact remains that none of the claimants would have been terminated but for the final absence or period of absences. Whether there was good cause for the final absence, then, is the only relevant inquiry.1
In this case, the Board, based on substantial evidence, made a credibility determination that Claimant’s final absence was justified and properly reported,2 and, therefore, Claimant cannot be denied benefits regardless of his prior record of absenteeism and tardiness.
Judge BROBSON joins in this dissenting opinion.

. The majority also cites to Dotson in support of its holding. In that case, this Court held that a claimant's "protestations that he was discharged for an absence justified by his illness are not meritorious." 425 A.2d at 1220. That holding was partially based on the claimant’s "failure to particularize which latenesses were due to illness.” Id. Thus, Dotson is distinguishable because the claimant in that case failed to provide justification for his final absence, as Claimant did here.


. The Board is the ultimate fact-finding body in unemployment matters and is empowered to resolve conflicts in evidence, to determine what weight is to be accorded the evidence, and to determine the credibility of witnesses. Guthrie v. Unemployment Compensation Board of Review, 738 A.2d 518, 521 (Pa.Cmwlth.1999).